                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 18-5798 SJO (FFMx)                                           Date   October 15, 2019
 Title            Thomas Dorkin v. William P. Barr




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                James Munoz                                    None                              None
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                         None Present                                         None Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE FAILURE TO
                              COMPLY WITH DISCOVERY OBLIGATIONS

        On October 15, 2019, defendant, William P. Barr (“Defendant”), filed a motion to
compel plaintiff Thomas Dorkin (“Plaintiff”) to respond to Defendant’s first set of
interrogatories and first set of requests for production of documents, to serve Plaintiff’s
initial disclosures, and to appear for deposition. (Docket No. 30.) Defendant contends
that Plaintiff has failed to serve his initial disclosures, respond to interrogatories or
requests for production of documents, or appear for deposition, despite Defendant’s
service of deposition notices and numerous attempts by Defendant to meet and confer
regarding the scheduling of Plaintiff’s deposition and the missing discovery responses.
The Court notes that the discovery requests were served in June 2019. The initial
disclosures were due on July 15, 2019. Given the foregoing, it does not appear that
plaintiff is diligently prosecuting this action. Therefore, plaintiff is ordered to show
cause in writing within 10 days of the date of this order, if any he has, why this action
should not be dismissed for failure to prosecute and/or comply with his discovery
obligations.

         IT IS SO ORDERED.

                                                                                                 :
                                                               Initials of Preparer            JM




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
